Citation Nr: 0024421	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  96-40 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a bladder tumor.

2.  Entitlement to service connection for a prostate 
disability, status post transurethral resection of the 
prostate.

3.  Entitlement to an evaluation in excess of 20 percent for 
a gunshot wound scar with resultant traumatic arthritis of 
the left elbow.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND


The veteran had active military service from March 1941 to 
September 1945.  He was a prisoner of war of the German 
government from May 1944 to May 1945. 

These issues come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

A review of the record indicates that at the time the veteran 
submitted his original September 1995 claim, he was 
represented by The American Legion.  In November 1995, the 
veteran apparently submitted a VA Form 21-22 in which he 
appointed AMVETS as his representative.  

AMVETS has represented the veteran in his current appeal, and 
submitted an Informal Hearing Presentation in August 2000.  
However, the record shows that the veteran submitted an 
additional VA Form 21-22 in July 1999 in which he appointed 
the Texas Veterans Commission as his representative.  
Although the Texas Veterans Commission was apparently mailed 
a copy of a May 2000 supplemental statement of the case, 
there is no indication that the veteran's representative has 
been provided an opportunity to review the veteran's claims 
folder.  The claims folder does not contain any statements or 
other communication for the Texas Veterans Commission, and 
there is no indication that the July 1999 VA Form 21-22 has 
been withdrawn or is invalid.  Therefore, the Board finds 
that this case should be returned to the RO in order to 
provide the veteran's current representative with an 
opportunity to review the claims folder and to submit a 
statement in support of the veteran's claims.  

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

1.  The RO should provide the veteran's 
claims folder to the Texas Veterans 
Commission in order to afford the 
representative an opportunity to review 
the evidence in the claims folder 
pertaining to the veteran's current 
appeal, and, if desired, to submit a 
statement or argument in support of the 
veteran's claims.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto regarding additional evidence, if 
any, submitted since the issuance of the 
last supplemental statement of the case 
in May 2000.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




